Citation Nr: 1452480	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder and bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.

In February 2013, the case was remanded to schedule the Veteran for a Board hearing.  In February 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  The case was returned to the Board and remanded in May 2014 for additional development and adjudicative action.  The case has once again been returned to the Board for further appellate review.

The issue of entitlement to nonservice-connected pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A bilateral foot disorder is not related to service and arthritis was not manifest within one year of service discharge. 

2.  A bilateral knee and low back disorder is not related to service or to another service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in December 2009.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, VA treatment records and statements from the Veteran are associated with the record.  The Veteran and his representative have not informed VA of any records available and not associated with the claims file, with the exception of potential records from VA that were found unavailable, as more fully outlined below.

The Veteran testified at a video conference hearing before the undersigned VLJ in February 2014.  A VLJ who conducts a hearing must fulfill two duties.  38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488.  During the February 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the cause and severity of the Veteran's claimed disorders on appeal.  The hearing focused on the elements necessary to substantiate these claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements.  The Veteran stated that he received treatment at the Big Spring VA Medical Center (VAMC) in the 1990s; however, the record only contained VA treatment records form 2003 to 2009.  Hence, the Board remanded the case in May 2014 for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Pursuant to the May 2014 Board remand instructions, the AOJ specifically requested the Veteran's VA treatment records from his discharge in August 1959 to the present from the Big Spring VAMC.  Treatment records from this facility dated from February 2003 to May 2014 were obtained and associated with the claims file.  An August 2014 Report of General Information documents that a representative from the Big Spring VAMC stated there are no records for the Veteran prior to February 2003.  The Board finds that this response is adequate and substantially complied with the May 2014 remand instructions for verification and documentation of the unavailability of treatment records dated from 1959 to 2003.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

The Veteran was not afforded VA examinations for his claims on appeal, but none are required.  As will be discussed below, the Board finds that the Veteran's lay statements regarding in-service foot symptoms and symptoms since service are not credible and do not establish any inservice event.  Moreover, the remaining competent evidence fails to show an in-service event, injury, or disease to which bilateral foot, bilateral knee, and low back disorders may be related.  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis when a disability is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Bilateral Foot Disorder

In a November 2009 claim, the Veteran requested service connection for his feet.  He noted this disability began in 1957 and believes that the jumping in and out of trucks and lifting heavy boxes injured both his feet.  In an October 2011 VA substantive appeals, the Veteran stated he did not have these problems until service.  At the February 2014 Board hearing, the Veteran testified that he wore too small of boots for 16 weeks during basic training and that his toes were stacked on each other which caused pain.  He stated that he did not report his complaints.  

Review of the service treatment records (STRs) does not reveal complaints of, treatment for, or a diagnosis related to the feet.  Clinical evaluation of the feet was normal at the time of entry and separation from service, as noted on March 1957, August 1957, and August 1959 examination reports.  The Veteran also marked "no" for having or ever having had foot trouble on March 1957, August 1957, and August 1959 Reports of Medical History.  Review of his STRs show complaints and treatment for the left wrist and urethritis.

Post-service VA outpatient treatment records reflect diagnoses of bilateral hallux valgus, lesser hammertoes bilaterally, bunion deformity, and degenerative joint disease.  In February 2003, the Veteran presented to urgent care at the Big Spring VAMC as a new patient to establish care with VA.  His complaints included pain in the feet and a diagnosis was made of rheumatoid arthritis approximately two months later in April 2003.  Diagnostic testing results revealed degenerative changes in the right foot in February 2012 and he was diagnosed with degenerative joint disease of the feet in March 2012.  

The Board finds that service connection is not warranted.  First, there is a current bilateral foot disorder, as noted by the several diagnoses of record.  Second, however, there is no in-service event, disease, or injury.  He Veteran's STRs are silent regarding his bilateral feet.  The Board finds competent, but not credible, the Veteran's statements that he had feet pain and other symptoms during service.  This is because it is belied by his statements on discharge report of medical history that he had no foot trouble.  Additionally, although he acknowledges that he did not report feet trouble during service, he reported other orthopedic symptoms and other ailments during service; this indicates that a foot problem is something likely to have been reported and recorded if present.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

Third, the evidence of record does not support a relationship to service.  The Veteran alleges continuity of symptoms, but as noted above, the Board finds the Veteran's statements regarding any symptoms during service not credible.  Thus, statements regarding any ongoing symptoms are also less than credible.  In addition, the Veteran reported attending Big Springs VAMC since 1957 or 1959 but in 2003, he reported that he was there to "establish care" with VA.  Thus, the Veteran's allegations of treatment or symptoms during the interim are not reliable.  Furthermore, the Veteran's arthritis was not manifest within one year of service as it was not diagnosed until April 2003.  Accordingly, service connection is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee and Low Back Disorders

Initially, the Board notes that it has determined that service connection is not warranted for the Veteran's bilateral feet disorder.  Accordingly, service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.  

In his November 2009 claim, the Veteran requested service connection for bilateral knee and lower back disorders.  He noted these disorders also began in 1957 and believes that the jumping in and out of trucks and lifting heavy boxes injured his back and knees.  In the October 2011 substantive appeal, the Veteran stated that he did not have these problems until he enlisted.  At the 2014 Board hearing, however, the Veteran denied the presence of any knee and low back disorders during service.  

The Veteran's STRs show complaints and treatment for the left wrist and urethritis, but nothing related to the knees and/or low back.  Clinical evaluations of the lower extremities and spine were normal at the time of entry and separation from service, as noted on March 1957, August 1957, and August 1959 examination reports.  The Veteran also marked "no" for having or ever having had bone, joint, or other deformity and "trick" or locked knee on March 1957, August 1957, and August 1959 Reports of Medical History.  Most recently, at the February 2014 Board hearing, the Veteran denied having any knee or back problems during service.

Review of VA outpatient treatment records since 2003 document the Veteran's complaints of and treatment for his knees and back.  

The Board observes that the Veteran is considered competent to report the observable manifestations of his bilateral foot, bilateral knee, and low back disorders, and therefore may report perceiving pain in these areas of the body.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He is not competent, however, to render an opinion as to the etiology of his disorders since he does not have the requisite medical knowledge or training to do so on these kinds of disabilities, as opposed to scars or varicose veins.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's assertions of symptoms during service are contradicted by the clinical testing which was conducted at the time of separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

The Board finds that service connection is not warranted.  The Veteran has presented inconsistent testimony regarding the presence of symptoms during service; thus his testimony in that regard, and with regard to whether those symptoms continued since that time are not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder, is denied.

Service connection for a low back disorder, to include as secondary to a bilateral foot disorder and bilateral knee disorder, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


